Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated March 18, 2013, on the consolidated financial statements of Cleveland BioLabs, Inc. and Subsidiaries, which report appears in the annual report on Form 10-K of Cleveland BioLabs, Inc. and Subsidiaries for the year ended December 31, 2012, and to the reference to our Firm under the caption “Experts” in the Prospectus. MEADEN & MOORE, LTD. Independent Registered Public Accounting Firm December 10, 2013 Cleveland, Ohio
